Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 31-49 are currently pending.
Requirement for Election/Restriction
	Applicant must make the following election consonant with the following instructions: 
(1) Election of a single disclosed species of one specific disease;
The species of diseases that may be treated are independent and/or distinct because each is distinct from any of the others in etiology, pathophysiological manifestations, treatment protocol (i.e., duration of treatment, dosage amounts of active agent, frequency of treatment, etc.), response to therapy, and patient population such that a comprehensive search for the claimed compound in an amount effective to treat, for example, drug induced cholestasis, would not necessarily anticipate, suggest or render obvious the administration of the same or different compound in an amount effective to treat an etiologically and pathophysiologically distinct disorder, such as post liver transplantation biliary atresia. 
Also, the species are independent and/or distinct because these species are not necessarily obvious variants of each other based on the current record and there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a).
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species. 
Should Applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species. 
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
Note that the Examiner reserves the right to consider additional requirements for restriction and/or election of species that may result in an additional office action(s) as a result of any amendments made to the instant claims that clarify and/or alter the scope of subject matter instantly claimed. 
	Applicant's representative, Alina K. Khankin (Reg. No. 69,372) telephonically elected the disease Alagille Syndrome and the symptom, pruritus.

Status of Claims
	Claims 31-49 are pending.  Claim 33 is withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b) as being drawn to non-elected subject matter, there being no allowable generic or linking claim.
	Claims 31-32 and 35-49 are currently under examination and the subject matter of the present Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-32 and 46-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 31-32 and 46-48 recite a comparison of “serum or hepatic bile acid levels” before and after administration of ASBTI.  The baselines levels before administration of the ASBTI have not been taught and as such it is not clear how one of ordinary skill would ascertain what constitutes a decrease of the serum or hepatic bile acid levels.  As such, the metes and bounds of the claims are not clear.  All Ex parte Cordova, 10 USPQ 2d 1959, 1952 (PTO. Bd. App. 1989).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 31-32 and 35-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gillberg (U.S. 2013/0225511) as evidenced by Lykavieris (Gut, 2001; 49: 431-435) in view of Babiak et al. (U.S. 6,586,434).
	Gillberg et al. teach a method of treating liver disease including Alagille syndrome and symptoms thereof with administration of an ASBTI (alternatively known as IBAT inhibitor) (claim 3).  In certain 
	Gillberg et al. do not explicitly state administration to a pediatric patient population.
	Lykavieris teach that Alagille syndrome (AGS) is an autosomal dominant disorder which is characterized by chronic cholestasis including liver failure (page 431, column 1, last paragraph).  In the study, the outcome of 163 children with an average age of 10 years with AGS were investigated from 1960 to 2000.  Pruritis is a known adverse effect of Alagille syndrome (abstract).  
	One of ordinary skill in the art would have found it prima facie obvious at the time of the invention to administer an ASBTI to a pediatric patient having Alagille syndrome.  One would have been motivated to do so because pediatric patients are known to be diagnosed with Alagile syndrome, per Lykavieris, and Gillberg et al. clearly teaches that dosages are varied depending on age.  As such, 
	Further, Gillberg et al. are silent on the administration of the elected ASBTI inhibitor.
Babiak et al. teaches that the instantly elected compound is an ASBTI:

    PNG
    media_image1.png
    169
    240
    media_image1.png
    Greyscale

Specifically, it is taught that bile acids are actively transported across the tissue of the ileum by an apical sodium co-dependent bile acid transporter (ASBT) alternatively known as an ileal bile acid transporter (column 1, lines 24-28).  
	One of ordinary skill in the art would have found it prima facie obvious at the time of the invention to administer the elected compound for the treatment of Alagille syndrome in pediatric patients.  One would have been motivated to do so because the elected compound is a well known ASBTI and in turn ASBTIs are known to be therapeutically effective for treating Alagille syndrome.  As such, one would have a reasonable expectation of success that the elected compound would render efficacy of treatment in pediatric patients diagnosed with Alagille syndrome.
	Further, it would have been obvious to vary the dosage amounts.  Factors that would have been taken into consideration when making such a determination would have included but not have been limited to the age, weight, sex diet and medical condition of the patient, severity of the disease, route of administration, pharmacological considerations, e.g., activity, efficacy, pharmacokinetics and toxicology profiles of the particular compound employed, whether a drug delivery system is utilized and whether the compound is administered as part of a drug combination.  Thus, the dosage amounts that would have 
Regarding the reduction of xanthoma, serum lipoprotein X, liver enzymes, bilirubin, intraenterocyte bile acids/salts or necrosis and/or damage to hepatocellular structure (claim 34) and the functional limitations recited in claims 31-32 and 46-48, these limitations do not appear to result in a manipulative difference because the claimed effect would have necessarily occurred with administration o the ASBTI to an Alagille syndrome, it is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 

CONCLUSION
No claim is found to be allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA PAGONAKIS whose telephone number is (571)270-3505.  The Examiner works a flexible schedule and can usually be reached Monday-Friday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






AP

/ANNA PAGONAKIS/
Primary Examiner, Art Unit 1628